DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-21 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection.

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. A terminal disclaimer must be filed in order to overcome the double patenting rejection. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,126,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely a broader form of the patented claims. For example, the current independent claims broadly recite the limitations such as reading the sensor data and knowing the target destination and the geographical location and the environment data, a boat is autopilot to the docking, which is covered by the patented claims and a comparison below is produced by the examiner. 

U.S. Patent No. 10,126,748
Current claims 
1. A vessel display system comprising: a display device; an autopilot screen display unit that is configured to display, on the display device, an autopilot screen for an autopilot mode of automatically controlling a course of a vessel so as to guide the vessel to a destination; an automatic berthing control screen display unit that is configured to display, on the display device, an automatic berthing control screen for an automatic berthing mode of automatically controlling a propulsion device and a steering mechanism so as to make the vessel be berthed at a berthing target position; a destination approach condition judging unit that is configured to judge whether or not a predetermined destination approach condition, indicating that the vessel is not more than a predetermined distance from the destination, is satisfied; a peripheral image display unit that is configured to display, on the display device, a peripheral image that is an actual image of a periphery of the vessel; a berthing target position approach condition judging unit that is configured to judge whether or not a predetermined berthing target position approach condition, indicating that the vessel is not more than a predetermined distance from the berthing target position, is satisfied; and a screen transition control unit that is configured or programmed to automatically make the display on the display device transition from the autopilot screen to the automatic berthing control screen when the destination approach condition judging unit judges that the destination approach condition is satisfied, and to make the display on the display device transition automatically from the automatic berthing control screen to the peripheral image when the berthing target position approach condition judging unit judges that the berthing target position approach condition is satisfied.
2. The vessel display system according to claim 1, further comprising: a current position acquisition unit that is configured to acquire a current position of the vessel; wherein the autopilot screen includes a map information including the current position of the vessel acquired by the current position acquisition unit.
3. The vessel display system according to claim 2, wherein the automatic berthing control screen includes the current position of the vessel acquired by the current position acquisition unit and includes a map information that is more detailed than the map information included in the autopilot screen.
4. The vessel display system according to claim 1, wherein the destination approach condition includes a condition that a distance between the current position of the vessel and the destination is not more than a predetermined distance.
5. The vessel display system according to claim 1, wherein the destination approach condition includes a condition that a current position of the vessel is within a predetermined area that includes the destination.
6. The vessel display system according to claim 1, further comprising: a touch panel provided on a display surface of the display device; wherein the autopilot screen includes a destination icon indicating the destination; and the vessel display system further comprises a destination change accepting unit that is configured to accept an operation of changing the destination by moving the destination icon on the display surface of the display device by operating the touch panel when the autopilot screen is displayed on the display device.
7. The vessel display system according to claim 6, wherein the automatic berthing control screen includes a berthing target position icon indicating the berthing target position; and the vessel display system further comprises a berthing target position change accepting unit that is configured to accept an operation of changing the berthing target position by moving the berthing target position icon on the display surface of the display device by operating the touch panel when the automatic berthing control screen is displayed on the display device.
8. The vessel display system according to claim 7, wherein the berthing target position change accepting unit is configured to accept an operation of changing a berthing attitude of the vessel at the berthing target position by changing a direction of the berthing target position icon on the display surface of the display device by operating the touch panel when the automatic berthing control screen is displayed on the display device.
9. A vessel comprising: a hull; a propulsion device mounted on the hull; a steering mechanism mounted on the hull; a vessel display system including: a display device; an autopilot screen display unit that is configured to display, on the display device, an autopilot screen for an autopilot mode of automatically controlling a course of a vessel so as to guide the vessel to a destination; an automatic berthing control screen display unit that is configured to display, on the display device, an automatic berthing control screen for an automatic berthing mode of automatically controlling a propulsion device and a steering mechanism so as to make the vessel be berthed at a berthing target position; a destination approach condition judging unit that is configured to judge whether or not a predetermined destination approach condition, indicating that the vessel is not more than a predetermined distance from the destination, is satisfied; a peripheral image display unit that is configured to display, on the display device, a peripheral image that is an actual image of a periphery of the vessel; a berthing target position approach condition judging unit that is configured to judge whether or not a predetermined berthing target position approach condition, indicating that the vessel is not more than a predetermined distance from the berthing target position, is satisfied; and a screen transition control unit that is configured or programmed to automatically make the display on the display device transition from the autopilot screen to the automatic berthing control screen when the destination approach condition judging unit judges that the destination approach condition is satisfied, and to make the display on the display device transition automatically from the automatic berthing control screen to the peripheral image when the berthing target position approach condition judging unit judges that the berthing target position approach condition is satisfied; and a vessel running controlling apparatus, which includes the autopilot mode and the automatic berthing mode in control modes to control the propulsion device and the steering mechanism, configured such that the control mode automatically transitions from the autopilot mode to the automatic berthing mode when the destination approach condition is satisfied.

Claim 15 (new): A boat comprising:

a boat body;

a propulsion device disposed in the boat body and that generates a propulsion
force to move the boat body;

a sensor that detects a shape of a shore arrival location and a positional
relationship between the shore arrival location and the boat body, and that outputs
environment information indicating the shape of the shore arrival location and the
positional relationship; and

a controller configured or programmed to receive the environment information
and to generate an instruction signal to control the propulsion device so as to move the
boat body toward the shore arrival location based on the environment information, and
to push the boat body to the shore arrival location.

Claim 16 (new): The boat according to claim 15, wherein the controller is
configured or programmed to generate the instruction signal so as to produce a boat
speed or a thrust in a direction from the boat body toward the shore arrival location.

Claim 17 (new): The boat according to claim 15, further comprising:

a display that displays an environment map indicating the shape of the shore
arrival location; and

a position input that accepts an input of the shore arrival location on the
environment map; wherein

the controller is configured or programmed to generate the instruction signal so
as to move the boat body to the shore arrival location based on the input to the position input, and to produce a boat speed or a thrust in a direction from the boat body toward
the shore arrival location.
Claim 18 (new): The boat according to claim 15, further comprising:
a display that displays an environment map indicating the shape of the shore
arrival location;
a position input that accepts an input of the shore arrival location on the
environment map; wherein
the controller is configured or programmed to:
reset, as the shore arrival location, a position spaced away by a
predetermined distance from the shore arrival location based on the input to the position
input in a direction from the boat body toward the shore arrival location; and
generate the instruction signal so as to move the boat body to the reset
shore arrival location.
Claim 19 (new): The boat according to claim 15, further comprising:
a display that displays an environment map indicating the shape of the shore
arrival location;
a position input that accepts an input of the shore arrival location on the
environment map; and
a mode setter that accepts an input to turn on or off a pushing mode that controls
the propulsion device so as to push the boat body to the shore arrival location; wherein
the controller is configured or programmed to:
generate the instruction signal so as to move the boat body to the shore
arrival location based on the input to the position input, and to stop at the shore arrival
location when the pushing mode is turned off; and
generate the instruction signal so as to move the boat body toward the
shore arrival location and to push the boat body to the shore arrival location when the
pushing mode is turned on.
Claim 20 (new): The boat according to claim 15, further comprising:
a display that displays an environment map indicating the shape of the shore
arrival location;

a position input that accepts an input of the shore arrival location on the
environment map; and

a mode selector that accepts a selection of a fixed pier mode and a floating pier
mode in a pushing mode that controls the propulsion device so as to push the boat body
to the shore arrival location; wherein

the controller is configured or programmed to:

generate the instruction signal so as to move the boat body to the shore
arrival location based on the input to the position input and to produce a boat speed or a
thrust in a direction from the boat body toward the shore arrival location when the fixed
pier mode is selected; and

reset, as the shore arrival location, a position spaced away by a
predetermined distance from the shore arrival location based on the input to the position
input, in the direction from the boat body toward the shore arrival location, and to
generate the instruction signal so as to move the boat body to the reset shore arrival
location when the floating pier mode is selected.

Claim 21 (new): The boat according to claim 20, wherein the controller is
configured or programmed to switch selection of the fixed pier mode, the floating pier
mode, and the pushing mode to off based on the environment information.

Claim 22 (new): A control method for a boat comprising:

detecting environment information indicating a shape of a shore arrival location
and a positional relationship between the shore arrival location and a boat body; and

generating an instruction signal to control a propulsion device so as to move the
boat body toward the shore arrival location based on the environment information, and
to push the boat body to the shore arrival location.
Claim 23 (new): The control method for a boat according to claim 22, wherein
the instruction signal is generated so as to produce a boat speed or a thrust in a
direction from the boat body toward the shore arrival location.

Claim 24 (new): The control method for a boat according to claim 22, the method
further comprising:

displaying an environment map indicating the shape of the shore arrival location;
and

accepting an input of the shore arrival location on the environment map; wherein

the instruction signal is generated so as to move the boat body to the shore
arrival location based on the input, and to produce a boat speed or a thrust in a direction
from the boat body toward the shore arrival location.

Claim 25 (new): The control method for a boat according to claim 22, the method
further comprising:

displaying an environment map indicating the shape of the shore arrival location;
and

accepting an input of the shore arrival location on the environment map; and

resetting, as the shore arrival location, a position spaced away by a
predetermined distance from the shore arrival location based on the input in a direction
from the boat body toward the shore arrival location; wherein

the instruction signal is generated so as to move the boat body to the reset shore
arrival location.

Claim 26 (new): The control method for a boat according to claim 22, the method
further comprising:

displaying an environment map indicating the shape of the shore arrival location;
and

accepting an input of the shore arrival location on the environment map; and

accepting an input to turn on or off a pushing mode that controls the propulsion
device so as to push the boat body to the shore arrival location; wherein the instruction signal is generated so as to move the boat body to the shore
arrival location based on the input of the shore arrival location, and to stop at the shore
arrival location when the pushing mode is turned off; and

the instruction signal is generated so as to move the boat body toward the shore
arrival location and to push the boat body to the shore arrival location when the pushing
mode is turned on.

Claim 27 (new): The control method for a boat according to claim 22, the method
further comprising:

displaying an environment map indicating the shape of the shore arrival location;
and

accepting an input of the shore arrival location on the environment map; and

accepting a selection of a fixed pier mode and a floating pier mode in a pushing
mode that controls the propulsion device so as to push the boat body to the shore
arrival location; wherein

the instruction signal is generated so as to move the boat body to the shore
arrival location based on the input of the shore arrival location, and to produce a boat
speed or a thrust in a direction from the boat body toward the shore arrival location
when the fixed pier mode is selected; and

the method further comprises:

resetting, as the shore arrival location, a position spaced away by a
predetermined distance from the shore arrival location based on the input in the
direction from the boat body toward the shore arrival location, and the instruction signal
is generated so as to move the boat body to the reset shore arrival location when the
floating pier mode is selected.

Claim 28 (new): The control method for a boat according to claim 27, further
comprising:

switching selection of the fixed pier mode, the floating pier mode, and the
pushing mode to off based on the environment information.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619